DETAILED ACTION
This Office Action is in response to applicants’ amendment filed on 03/24/2022.  Claims 1-3, 6-8, 10-18 and 20 are pending in the present application.

Claim Objections
Claim 1 is objected to for failing to complete the sentence structure of the claim.  Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8,10-17 and 20 are rejected under 35 U.S.C. §101 because claims are directed to judicial exceptions enumerated groupings of mathematical concepts and abstract ideas to mathematically compute fluid flow data without significantly more. The claim recites a flow analysis apparatus for predicting dynamics of fluids around a structural component using artificial neural network models, wherein the prediction model comprises mathematical models to analyze and predict fluid flow data in a training network with conventional system and understood system elements for processing data.
 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57
(Jan. 7, 2019) (“2019 Revised Guidance’), 
Alice step 1 or “Step 2A” to whether the claim recites:
(1)  Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [ili] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2) Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application). Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under   
Alice step 2 or “Step 2B.” See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217-18. For example, we look to whether the claim:
(1) adds a specific limitation beyond the judicial exception that is not “well- understood, routine, conventional’ in the field (see MPEP § 2106.05(d)); or
(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 56.
 	Alice/Mayo—Step 1 (Abstract Idea)
Step 2A-Prongs 1 and 2 identified in the Revised Guidance
Step 2A, Prong One


Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of  the claimed invention, claim 1 relates to a system model for data prediction of fluids flow based on the component structure and fluid flow characteristics.  The system model requires:
A flow analysis apparatus for predicting dynamics of fluids around a structural component using artificial neural network models, thereby reducing time spent in design and analysis of the structural component, comprising a processor and memory including computer program commands, the memory and program commands configured to, with the processor, enable the apparatus to be used for at least:
 	(a) a flow analyzer configured to perform, by the processor, flow analysis for a plurality of cells that divide a space around the structural component by using a first artificial neural network model (this is a mathematical model designs to analyze the flow dynamic and data representation)  and a second artificial neural network model, wherein the first artificial neural network model generates predicted input signals at a steady state of fluid and the second artificial neural network model generates predicted output signals at the steady state of fluid (this model is a mathematical model to analyze and predict design data according to design requirement); and
(b) an analysis optimizer configured to optimize, by the processor, the predicted output signals, wherein the analysis optimizer comprises: a filter configured to remove noise from the predicted output signals through at least one filter; a primary optimizer configured to optimize the predicted output signals from which the noise has been removed primarily (the optimizer is to predict data according to the design and analysis); and a secondary optimizer configured to optimize the primarily optimized output signal secondarily (this model is also a mathematical model the optimal data).  The cited features in the claim are just the model for data prediction and optimal data according to the design models.
The Courts decided Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas. See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594-95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.” Elec. Power Group., 830 F.3d at 1353-54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).
 	Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, the claim recites features for an optimal analysis. The claim does not integrate the judicial exception into a practical application. That is, the claim fails to identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
No additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular analysis and modeling.
Alice/Mayo—Step 2 (Inventive Concept)
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, itis clear that the claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]jords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111

 This judicial exception is not integrated into a practical application because the claimed invention failed to provide an integration process to apply the quantum computation into an interactive picture with quantum simulation for a real and practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, prediction data, artificial neural models), calculation units and other mathematical models cited as equations (specification), and processing devices configured as a prediction computation model for performing fluid flow computation simulation are well known, convention in the technical fields, and understood in the data prediction model.
 	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 115 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated).
The claimed invention, claim 8, is thus directed to nonstatutory subject matter.

    PNG
    media_image1.png
    600
    1055
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    716
    media_image2.png
    Greyscale


	Claims 10-11 cite mathematical models (equations) for computing the optimal problems.  The claims are directed to abstract ideas and nonstatutory subject matter for the reasons as set in the rejection
Claim 12 cites the flow analysis apparatus of claim 8 wherein the filter removes noise from the predicted output signals through at least one filter among an averaging filter, a moving average filter, a low pass filter, a high pass filter, a band pass filter and a Kalman filter.  The cited features are related to models in mathematics for data computation.  The claim is nonstatutory subject matter.
	Claim 13 cites the flow analysis apparatus of claim 8 wherein the analysis comprises
a numerical analyzer configured to derive analytic training data comprising an input signal and an output signal corresponding to the input signal by performing Computational Fluid Dynamics (CFD) analysis a predetermined number of times with respect to the plurality of cells that divide the space around the structural component;
 	a signal generator configured to derive the predicted input signals at the steady state of fluid by inputting the training data to the first neural network model; and
 	an analyzer configured to derive the predicted output signals at the steady state of fluid  by inputting the output signal of the analytic training data and the predicted input signal derived from the signal generator to the second artificial neural network model.
	The cited features are related to a mathematical computation in the fluid flow dynamics analysis.  The prediction process generates data for the model.  The claim does not integrate and apply the concept model into a real and practical system for useful solution in the real time and practical problem.  Claim 13 is nonstatutory subject matter.
Claim 14 cites the flow analysis apparatus of claim 13, further comprising
a model deriver configured to generate a flow analytic model for simulating the numerical analysis by the CFD.  This is nonstatutory subject matter for the reason as set in the 101 rejection.
 	Claim 15 cites the flow analysis apparatus of claim 14, wherein the model deriver comprises: a storage configured to store analytic the training data comprising the input signals and the output signals wherein the input signals includes a laminar flow viscosity or a turbulent conduction and the output signals include a density, a momentum, or an internal energy
	Training parameters of the first artificial neural network model using the training data; and
	Training parameters of the second an artificial neural network model using the output of the training data and the predicted input signals predicted by the first artificial network model.
	The cited features are related to the training network parameters and predicted data.  It is nonstatutory subject matter for the reasons the claim fails to integrate the useful and practical application for real solution. 
	Claims 16-17 are related to a mathematical computation for the flow analysis. They are nonstatutory subject matter for the reasons as set in the rejection.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147